Name: Commission Regulation (EEC) No 1463/87 of 26 May 1987 on the classification of goods under subheading 11.08 A I of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff
 Date Published: nan

 No L 138/36 Official Journal of the European Communities 28 . 5. 87 COMMISSION REGULATION (EEC) No 1463/87 of 26 May 1987 on the classification of goods under subheading 11.08 A I of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, cannot be regarded as goods falling within heading No 39.06 ; Whereas these products display or have retained the characteristics of goods falling within heading No 1 1 .08 and must therefore be classified in that heading ; whereas within that heading subheading 11.08 A I should be selected ; Whereas the provisions of this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by Regulation (EEC) No 2055/84 (2), and in particular Article 3 thereof, HAS ADOPTED THIS REGULATION : Whereas, to ensure uniform application of the nomen ­ clature of the Common Customs Tariff, provision should be made for the classification of products in the form of fine, white powder consisting of :  native maize starch, or  a mixture of native maize starch and small quantities of acetylated maize starch, or  very weakly acetylated maize starch, and having the following analytical characteristics :  starch content (determined by the Ewers method) : approximately 95 % or more by weight on the dry product,  acetyl content (determined by the enzyme method) : not more than 0,25 % by weight on the dry product. Article 1 Products in the form of a fine white powder consisting of :  native maize starch, or  a mixture of native maize starch and small quantities of acetylated maize starch, or  very weakly acetylated maize starch, and having the following analytical characteristics :  starch content (determined by the Ewers method) : approximately 95 % or more by weight on the dry product,  acetyl content (determined by the enzyme method) : not exceeding 0,25 % by weight on the dry product, shall be classified in the Common Customs Tariff under subheading : 1 1 .08 Starches ; inulin : A. Starches : I. Maize starch . Whereas heading No 11.08 of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3), as last amended by Regulation (EEC) No 750/87 (4), refers inter alia to starches ; Whereas heading No 39.06 refers inter alia to other high polymers, artificial resins and artificial plastic materials ; Whereas the products in question, because of their characteristics (in particular the low acetyl content), Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. (') OJ No L 14, 21 . 1 . 1969, p. 1 . (2) OJ No L 191 , 19 . 7. 1984, p. 1 . (3) OJ No L 172, 22. 7 . 1968 , p. 1 . (4) OJ No L 76, 18 . 3 . 1987, p. 1 . 28 . 5 . 87 Official Journal of the European Communities No L 138/37 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1987. For the Commission COCKFIELD Vice-President